DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 11-26, 32, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 7, 8, 11-26, 32, 36, and 37 each recite a broad numerical range and one or more narrower ranges falling within the broad range.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 depends from Claim 1, which requires a component (B) selected from the group consisting of thermoplastic aliphatic copolyesters and mixtures thereof.  Claim 9 requires that component (B) of Claim 1 is selected from the group consisting of poly(3-hydroxybutyrate-co-3-hydroxyvalerate) (PHBV), poly(3-hydroxybutyrate-co-hexanoate) (PHBH), polybutylene succinate (PBS), and poly(butylene adipate-co-succinate) (PBAS).  PHBV, PHBH, and PBAS each represent thermoplastic aliphatic copolyesters and therefore serve to further limit component (B) of Claim 1.  The PBS of Claim 9 represents a thermoplastic aliphatic homopolyester falling outside the scope of thermoplastic aliphatic copolyesters (B) required by Claim 1.  The conflict in scope of component (B) relative to Claim 1 renders Claim 9 indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 14, 16, 17, 19-26, 30, 31, and 33-37 are rejected under 35 U.S.C. 102(a)(1) or, alternatively, under 35 U.S.C. 102(a)(2) as being anticipated by Hackfort et al. (WO 2016/079244, cited in Applicant’s IDS; US 2018/0345637 referred to herein as the English language equivalent).  McKeen (Film Properties of Plastics and Elastomers, 2012, p. 353-378), Perstorp (Capa® For spearhead performance, 2010, p. 1-24), and Vandewijngaarden et al. (Journal of Polymers and the Environment, 2016, p. 104-118) are cited as evidentiary references.
Regarding Claims 1, 4-6, 8-10, 17, and 19, Hackfort teaches a multilayer polymer film comprising at least one middle layer (A) and water-impermeable layers (B) and (C) arranged above and below the middle layer (A).  Layers (A), (B), and (C) comprise at least one thermoplastic polymer.  At least one of (B) and (C) comprise at least one polyhydroxyalkanoate (PHA).  The composition is used to produce articles including films and bags (Abstract).
Table 8 (p. 9) includes exemplary composition (J) used to form covering layers (B) and (C).  Example J includes 15 wt% polycaprolactone (PCL).  PCL is recognized in the art as being obtainable from ring-opening polymerization of The PCL used in Hackfort’s examples is commercially available from Perstorp as CAPA® 6800 (p. 7, [0124]).  McKeen teaches that PCL is a biodegradable polyester with a glass transition temperature (Tg) of about -60°C, obtained by ring opening polymerization of -caprolactone (p. 361, Section 14.6).  McKeen demonstrates that CAPA® 6800 specifically has a glass transition temperature (Tg) of -60°C (p. 371, Table 14.16).  Thus, Hackfort’s PCL reads on the claimed component (A).  
Composition (J) also includes 75 wt% PHBH (poly(hydroxybutyrate-co-hexanoate)).  This reads on the claimed thermoplastic aliphatic copolyester (B).
Composition (J) is formed into a multilayer film in Example VIII (p. 9-10, Table 9).  The film has a total thickness of 20-35 microns (p. 10, [0157]).  This falls within the claimed range of 1-200 microns.  Thus, the film formed in Hackfort’s Example VIII anticipates Claims 1, 4-6, 8-10, 17, and 19.
Regarding Claims 2 and 20-23, the film of Example VIII has a tensile strength in the extrusion direction (MD) of 22 MPa; a tensile strength in the transverse direction (TD) of 24 MPa; an MD elongation of 480%; and a TD elongation of 562% (p. 10, Table 11).  
Regarding Claims 3 and 24-26, Hackfort is silent with respect to the claimed physical property.  Nevertheless, Hackfort is compositionally and structurally identical to the film of Claim 3 and 24-26, and shares identical physical properties including tensile strength and elongation in both the machine and transverse direction.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, the film of Hackfort’s Example VIII will inherently possess the physical properties required by Claims 3 and 24-26.
Regarding Claim 7, Perstorp demonstrates that CAPA® 6800 has a molecular weight of approximately 80,000 (p. 23, Capa® Thermoplastic polycaprolactones).
Regarding Claims 11 and 12, the PHBH employed in Hackfort’s examples is commercially available from Kaneka as AONILEX® X151A (p. 7, [0124]).   Vandewijngaarden demonstrates that this product has a number average molecular weight (Mn) of 251,000 (p. 108, Table 1; p. 105, Materials and Sample Preparation).
Regarding Claim 14, Composition (J) and the film of Example VIII include 10 wt% of poly(butylene adipate-co-terephthalate) (PBAT) (p. 9, Table 8).
Regarding Claim 16, Hackfort’s broader disclosure indicates that starch may be present in amounts up to 10 wt% (p. 3, [0045]).  
Regarding Claims 30 and 31, Hackfort teaches forming carrier bags form the compositions and films described above (p. 1, [0001]).  
Regarding Claim 33, Hackfort teaches a process including steps for providing a polymer composition and forming a multilayer film from the composition (p. 7, [0106]-[0112]).
Regarding Claims 34 and, the process preferably includes coextrusion and lamination steps (p. 7, [0117]-[0118]).
Regarding Claim 36, as indicated above, McKeen demonstrates that Hackfort’s CAPA® 6800 has a glass transition temperature (Tg) of -60°C (p. 469, Table 14.20).  
Regarding Claim 37, as indicated above, the film of Example VIII includes (A) 15 wt% PCL and (B) 75 wt% PHBH (p. 9, Table 8).

Claims 1-9, 11, 16-26, 33, 36, and 37 are rejected under 35 U.S.C. 103 as being anticipated by Wnuk et al. (US 5,939,467).  McKeen is cited as an evidentiary reference.
Regarding Claims 1, 4-6, 8, 9, and 17-19, Wnuk teaches biodegradable polymer compositions that can be melt processed into films (Abstract).  
Table II (col. 47-48) illustrates Blend 17 containing 20 wt% PCL and 80 wt% PHBV.  PCL and PHBV read on the claimed components (A) and (B), respectively.  McKeen demonstrates that PCL is a biodegradable polyester with a glass transition temperature (Tg) of about -60°C, obtained by ring opening polymerization of -caprolactone (p. 361, Section 14.6).  Table II also illustrates Blend 19 comprising 18 wt% PCL and 72 wt% PHBV, and Blend 20 comprising 16 wt% PCL and 64 wt% PHBV.  
The compositions formed in Wnuk’s examples are formed into cast films having a thickness of 50.8 microns (col. 42, lines 17-30 and 49-50).  Such a film formed from Blends 17, 19, and/or 20 reads on Claims 1, 4-6, 8, 9, and 17-19.
Regarding Claims 2, 20, and 22, Wnuk’s films preferably have a tensile strength of at least 20 MPa and an elongation of at least about 140% in the machine direction (equivalent to extrusion direction) (col. 3, lines 1-5).  Blends 19 and 20 exhibit tensile strength of 21 MPa and 20 MPa and elongation of 960% and 783% in the machine direction, respectively.
Regarding Claims 3, 21, and 23-26, Wnuk is silent with respect to the claimed physical properties.  Nevertheless, Wnuk is compositionally and structurally identical to the film of Claim 3 and 24-26, and shares identical physical properties including tensile strength and elongation in the machine direction.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Wnuk’s film will inherently possess the physical properties required by Claims 3, 21, and 23-26.
Regarding Claim 7, Wnuk’s examples employ a commercially available PCL provided by Union Carbide under the name TONE® P-787 (col. 42, line 59).  This product has a Mn of about 80,000 (col. 12, lines 40-42).
Regarding Claim 11, PHAs such as PHBV preferably have Mn values of about 100,000 to about 900,000 (col. 23, lines 14-26).  
Regarding Claim 16, Wnuk’s compositions may include 1-30 wt% of a moisture sensitive polymer such as starch (col. 20, line 62 - col. 21, line 11).
Regarding Claim 33, Wnuk teaches forming films by melt extrusion.  Melt extrusion methods involve forming blends of the polymeric components (i.e. providing a polymer blend) and extruding to form films from the blends (col. 33, lines 46-62).
Regarding Claim 36, as indicated above, McKeen confirms that PCL has a Tg of about -60°C.
Regarding Claim 37, as indicated above, Wnuk teaches a film formed from 20 wt% PCL and 80 wt% PHBV.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hackfort.
Regarding Claim 13, Hackfort remains as applied to Claims 1, 8, and 9 above.  Hackfort teaches the use of PHBH and poly(butylene adipate-co-succinate) (PBAS) in parallel as equivalents suitable for the same purpose (p. 2, [0031]).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PHBH in the film of Example VIII with PBAS based on Hackfort’s recognition of the two materials as equivalents.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  
PBAS is disclosed as equivalent to a variety of PHAs (p. 2, [0031]).  Hackfort teaches that a suitable Mn range for PHAs is 70,000-1,000,000.  Hackfort does not disclose a suitable Mn range for PBAS.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of filing to select a PBAS having a Mn in the range of 70,000-1,000,000 as this range is recognized as suitable for PHA polyesters recognized by the prior art as equivalents to PBAS.  This range overlaps each of the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 15, Hackfort’s Example VIII employs PBAT rather than poly(butylene sebacate-co-terephthalate) (PBST).  Hackfort recognizes PBAT and PBST as equivalents suitable for the same purpose (p. 2, [0031]; p. 3, [0035]).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PBAT in Example VIII with PBST based on Hackfort’s recognition of the two as equivalents suitable for the same purpose.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wnuk.
Regarding Claim 12, Wnuk remains as applied to Claims 1, 8, and 9 above.  Wnuk’s examples employ PHBV rather than PHBH.  Wnuk’s broader disclosure recognizes the equivalents of PHA copolymers of PHB with both 3-hydroxyvalerate and 3-hydroxyhexanoate (col. 13, lines 44-47).  PHAs preferably have Mn values of about 100,000 to about 900,000 (col. 23, lines 23-25).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the PHBV in Wnuk’s examples with PHBH having a Mn of 100,000-900,000, as these PHAs are recognized by the prior art as equivalents suitable for the same purpose.  It is prima facie obvious to substitute equivalents where the equivalence is recognized by the prior art.  See MPEP 2144.06.  

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hackfort as applied to Claims 1, 30, and 32 above, further in view of van Leeuwen (Shopping Bag Quantity Assumptions, 2013, p. 1-6).
Regarding Claim 32, Hackfort remains as applied to Claims 1, 30, and 32 above.  The purpose of Hackfort’s compositions is to replace widely used conventional plastics based on fossil raw material sources (p. 1, [0002]).  Hackfort’s composition is formed into packaging films and bags, in particular carrier bags (p. 1, [0001]).  Hackfort does not teach an appropriate weight for such bags.
van Leeuwen teaches that plastic grocery and other merchandise bags are made from materials such as LDPE and HDPE (paragraph spanning p. 2-3), recognized in the art as plastics based on fossil raw material sources.  The average weight per plastic grocery and merchandise bag for each year from 2007-2011 was 0.01213 pounds (p. 3, Table 2), equivalent to approximately 5.5 grams.  
It would have been obvious to one of ordinary skill in the art at the time of filing to form carrier bags from Hackfort’s composition having a weight of approximately 5.5 grams, as van Leeuwen demonstrates this to be the average weight for comparable bags obtained from non-renewable raw materials.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762